Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 21 May 1991 amending Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait (91/265/ECSC) #
 Type: Decision
 Subject Matter: EU institutions and European civil service;  trade;  Asia and Oceania;  international trade
 Date Published: 1991-05-23

 Avis juridique important|41991D0265DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 21 May 1991 amending Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait (91/265/ECSC) - Official Journal L 127 , 23/05/1991 P. 0027 - 0028 Finnish special edition: Chapter 11 Volume 17 P. 0021 Swedish special edition: Chapter 11 Volume 17 P. 0021 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 21 May 1991 amending Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait (91/265/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas, by Decision 90/414/ECSC (1), as last amended by Decision 91/125/ECSC (2), trade in commodities and products covered by the ECSC Treaty was prevented as regards Iraq following the Resolutions by the Security Council of the United Nations imposing an embargo in Iraq after the invasion and occupation of Kuwait by Iraqi troops; Whereas on 3 April 1991 the United Nations Security Council adopted Resolution 687 (1991); Whereas the Community and its Member States, meeting in the framework of political cooperation, consider it necessary to amend Decision 90/414/ECSC so as to incorporate the changes made by the United Nations Security Council to the prohibitions against the sale or supply to Iraq of commodities or products and the prohibitions against the import of commodities and products originating in Iraq; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 Decision 90/414/ECSC is hereby amended as follows: 1. the Annex hereto is added; 2. Article 3 is replaced by the following: 'Article 3 1. Articles 1 (2) and 2 (2) shall not apply to the products listed in the Annex. 2. Articles 1 (1) and 2 (1) shall not apply to: (a) commodities or products referred to in Article 1 (1) which originate in, or come from, Iraq or Kuwait and are exported before 7 August 1990; or (b) commodities and products originating in Iraq, whose import is approved, pursuant to paragraph 23 of United Nations Security Resolution 687 (1991), by the Committee established under Security Council Resolution 661 (1990). 3. (a) Imports of commodities and products under paragraph 2 (b) shall be subject to a prior import authorization to be issued by the competent authorities of the Member States. (b) Exports of the products mentioned in the Annex shall be subject to a prior export authorization to be issued by the competent authorities of the Member States.' Article 2 Article 1 of this Decision shall be applicable as from 3 April 1991. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 21 May 1991. The President R. STEICHEN (1) OJ No L 213, 9. 8. 1990, p. 3. (2) OJ No L 60, 7. 3. 1991, p. 15. ANNEX 'ANNEX Products referred to in Article 3 Materials and supplies for essential civilian needs, which are approved by the Security Council Committee, established by United Nations Security Council Resolution 661 (1990), under its simplified and accelerated "no-objection" procedure within the terms of United Nations Security Council Resolution 687 (1991).'